COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-004-CR

   
ALFRED WAYNE VELASQUEZ                                                 APPELLANT
 
V.
 
THE STATE OF TEXAS                                                                  STATE
 
------------
 
FROM CRIMINAL DISTRICT COURT 
NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
December 5, 2003, Alfred Wayne Velasquez pleaded guilty to sexual assault of a 
child under seventeen years of age and, pursuant to a plea bargain agreement, 
was sentenced to eight years’ confinement. On December 22, 2003 the trial 
court entered its certification of defendant’s right to appeal in accordance 
with rule 25.2(a)(2). See Tex. R. App. P. 25.2(a)(2). The certification states 
that this “is a plea-bargain case, and the defendant has NO right of 
appeal.”
        On 
December 22, 2003, appellant filed a notice of appeal. On January 14, 2004, we 
notified appellant’s attorney that the certification indicating appellant had 
no right to appeal had been filed in this court, and this appeal would be 
dismissed unless appellant or any party desiring to continue the appeal filed a 
response showing grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. No response has been 
filed.
        Rule 
25.2(a)(2) limits the right to appeal in a plea bargain case to those matters 
that were raised by written motion filed and ruled on before trial or after 
getting the trial court’s permission to appeal. Tex. R. App. P. 25.2(a)(2)(A)-(B). According to the 
trial court’s certification, neither of these circumstances apply because it 
states that there is no right of appeal.
        Because 
appellant had no right to appeal, we dismiss this appeal for want of 
jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

  
                                                          PER 
CURIAM
 
  
PANEL D:   GARDNER, 
WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: March 11, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.